Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 EXAMINER'S AMENDMENT
  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: In claim 1, line 19, after the wording “located in’, delete the word “the” and replace with “a”.
REASONS POR ALLOWANCE
The following is an Examiner's Statement of Reasons for allowance: The prior arts of record teach a technique to properly maintain back-references from payload chunks to a manifest in a distributed storage cluster concurrent with “manifest striping” of the content. Each back- reference encodes the need for a specific chunk replica to be retained because it is referenced by a specific manifest. A chunk replica that is not referenced by any manifest is no longer needed and may be deleted. Usvyatsky et al (U.S. Patent number 10,019,317) is one such example of prior art. The prior art of record, however, fails to teach, singly or in combination a data cluster that comprises, responsive to determination that a first chunk identifier does not match a second chunk identifier stored in a storage metadata, obtain a plurality of chunks associated with the first chunk, regenerate the first chunk using the plurality of chunks to generate a new first chunk, store the new first chunk in a data node, update a storage metadata based on storage of the now first chunk to obtain updated storage metadata and send a copy of the updated storage metadata to at least a second compute acceleration device in a second data node, the second compute acceleration device is located in a second fault domain. The subject matter sought to be patented as recited in the claims in this application bas practical applications in the field of systems and methods for generating, storing, and backing up data utilizing computing resources.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue Fee and, to avoid processing delays, should preferably accompany the issue Fee, such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NADEEM IQBAL/Primary Examiner, Art Unit 2114